Exhibit 10.8

 

Agreement

 

In order to facilitate an orderly foreclosure and transfer of substantially all
of the assets of Cargo Connection Logistics Holding, Inc. (“Cargo Connection”)
and its subsidiaries, as agreed to in the Strict Foreclosure and Transfer of
Assets Agreement (“Agreement”), dated May 13, 2008, between the parties, to
Pacer Health Corporation (“Pacer”) and/or its subsidiaries, the parties agree as
follows:

 

1.            Cargo Connection will cooperate with Pacer in obtaining, by
transfer or application, all of the necessary licensing and permits required to
continue the ongoing operations of Cargo Connection Logistics Corp., and will
maintain and preserve the assets of Cargo Connection Logistics Corp., to the
best of their ability, until such time as approval and consummation can be
effected.

 

2.            The parties agree that the law office of Seaton & Husk will be
retained and paid by Pacer to facilitate these transactions.

 

3.            The undersigned represent that they are licensed and authorized by
their respective corporations to enter this agreement.

 

PACER HEALTH CORP.

 

CARGO CONNECTION LOGISTICS HOLDING, INC.

 

 

 

 

 

 

 

 

/s/ Tina Vidal

 

 

/s/ Scott Goodman, CEO

 

Tina Vidal,

 

 

Scott Goodman

 

Chief Operating Officer

 

 

 

Non-Medical Division

 

 

CEO



 

 

 

 

 

 

 

 

 

 